 Case 2:20-cv-03861-RSWL-AGR Document 11 Filed 07/29/20 Page 1 of 1 Page ID #:40

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-03861-RSWL-AGRx                                       Date       July 29, 2020
 Title             Securities and Exchange Commission v. Donald J. Kellen



 Present: The Honorable            RONALD S.W. LEW, Senior U.S. District Judge
                      Joseph Remigio                                                  n/a
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 IN CHAMBERS - ORDER TO SHOW CAUSE WHY THIS CASE
                              SHOULD NOT BE DISMISSED FOR LACK OF PROSECUTION

        It is the responsibility of plaintiff to respond promptly to all Orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time to respond. If necessary,
plaintiff/s must also pursue Rule 55 remedies promptly upon default of any defendant. All stipulations
affecting the progress of the case must be approved by the Court, Local Rule 7-1.

        The file in this case lacks the papers that would show it is being timely prosecuted, as reflected
below. Accordingly, the Court, on its own motion, hereby orders plaintiff /s to show cause in writing no
later than August 10, 2020 , why this action should not be dismissed for lack of prosecution.

          As an alternative to a written response by plaintiff(s), the Court will accept one of the following,
if it is filed on or before the above date, as evidence that the matter is being prosecuted diligently:

         •          Defendant/s’ Answer/Response to the Complaint/Plaintiff’s Request for Entry of Default
                    on defendant/s OR appropriate request for dismissal of this action.

       No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of a responsive pleading or motion on or before the date upon which a
response by plaintiff/s is due.

       Plaintiff is to serve notice of this Order on all named parties in this action who have been
served but have not yet appeared.

        Failure to comply with this order may result in the imposition of sanctions upon all counsel of
record, including the dismissal of this action without further warning. Requests to extend a response to
this order or extend time to answer will not be considered as a proper response to this order
                                                                                                    :       00
                                                               Initials of Preparer    JRE


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
